—In a negligence action to recover damages, inter alia, for wrongful death, the defendant appeals from an order of the Supreme Court, Suffolk County (New-mark, J.), dated September 28, 1992, which granted the plaintiff’s motion to strike the second and third affirmative defenses and denied the defendant’s cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The defendant’s contention that the prior written notice *539laws are a defense to the claim that the road where the fatal accident occurred should have been paved with a different surface is without merit (see, Town Law § 65-a [1]; Town Code of Town of Huntington § 173-18, Hughes v Jahoda, 75 NY2d 881). In addition, the contention that the Town was entitled to summary judgment because it followed a highway safety plan is without merit as there are questions of fact, inter alia, as to the reasonableness of the delay in formulating the plan, and the reasonableness of the delay in resurfacing the road (see, Alexander v Eldred, 63 NY2d 460; Friedman v State of New York, 67 NY2d 271). Bracken, J. P., Altman, Krausman and Goldstein, JJ., concur.